    Case 2:20-cv-00549-MHT-SRW Document 12 Filed 10/08/20 Page 1 of 6




    IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BONNIE PLANTS, INC.,       )
                           )
     Plaintiff,            )
                           )                   CIVIL ACTION NO.
     v.                    )                     2:20cv549-MHT
                           )                          (WO)
GREEN EARTH MEDIA GROUP,   )
LLC, a Pennsylvania        )
Limited Liability Company, )
and JOAN CASANOVA, an      )
Individual,                )
                           )
     Defendants.           )

          FINAL JUDGMENT AND PERMANENT INJUNCTION

       This matter is before the Court on the Unopposed

Motion    for    Entry    of    Final    Judgment      and    Permanent

Injunction ("Motion") made by Plaintiff Bonnie Plants,

Inc.    ("Bonnie    Plants").     For    the    reasons      below,     the

Motion will be granted.

       Bonnie Plants commenced this Action on July 30,

2020, by filing a Verified Complaint (Doc. No. 1), and

a    Motion     for      Temporary      Restraining          Order      and

Preliminary        Injunctive        Relief      and      Incorporated

Memorandum of Law (the "Injunction Motion") (Doc. No.
      Case 2:20-cv-00549-MHT-SRW Document 12 Filed 10/08/20 Page 2 of 6




2),    against     Defendants      Green    Earth    Media       Group,    LLC

("GEM")      and    Joan   Casanova       ("Casanova"       and,    together

with     GEM,   "Defendants").        In    the   Verified       Complaint,

Bonnie Plants also sought permanent injunctive relief

against Defendants.

       On Friday, July 31, 2020, the Court granted the

Injunction         Motion,    in    part,     entered        a     Temporary

Restraining Order ("TRO"), and scheduled a preliminary

injunction       hearing     for   Monday,    August    10,        2020.   See

Doc. No. 5.

       On August 5, 2020, Bonnie Plants filed an unopposed

motion for entry of an agreed order on Bonnie Plants'

request for preliminary injunctive relief. Doc. 8. The

Court entered a Consent Preliminary Injunction Order on

August 6, 2020. Doc. No. 9.

       The parties have reached a negotiated resolution of

the      claims      asserted      by      Bonnie      Plants        against

Defendants. As part of that resolution, Defendants have

agreed and consented to the entry of a Final Judgment

and     Permanent     Injunction        against     them.    The     parties


                                      2
     Case 2:20-cv-00549-MHT-SRW Document 12 Filed 10/08/20 Page 3 of 6




agreed that the Final Judgment and Permanent Injunction

would dispose of all claims in this action, would not

grant any relief other than the permanent injunction to

any party, and that each party would bear her or its

own costs, expenses, and attorneys' fees.

      For purposes of this Final Judgment and Permanent

Injunction, Defendants acknowledge that they have been

properly     and     validly       served       with        the     Summons    and

Complaint      in    this    Action,          and    that     the     Court    has

personal     jurisdiction          over       them.    Defendants         further

admit that this Court has subject matter jurisdiction

over this Action, as alleged in the Verified Complaint,

because     Bonnie    Plants       is    a    resident       citizen      of   the

State of Alabama, while they are both resident citizens

of    the    State    of    Connecticut,              and    the     amount     in

controversy,        exclusive       of       costs     and        fees,   exceeds

$ 75,000.       Other       than        the     foregoing            admissions,

Defendants do not admit any of the allegations of the

Verified Complaint.




                                         3
      Case 2:20-cv-00549-MHT-SRW Document 12 Filed 10/08/20 Page 4 of 6




       Defendants waive the entry of findings of fact and

conclusions         of     law   under          Federal        Rules      of    Civil

Procedure 52 and 65, freely and voluntarily consent to

the     entry     of      this     Final         Judgment         and     Permanent

Injunction,       and      agree       to       be    bound       by    its    terms,

Defendants consent to the continuing jurisdiction of

this Court for the purpose of enforcement of the Final

Judgment      and        Permanent      Injunction,            and      irrevocably

waive any right they may have to appeal from the Final

Judgment and Permanent Injunction, to have it vacated,

modified, or set aside, or to otherwise attack in any

way,      directly        or     collaterally,              its        validity     or

enforcement.

                                        ***

       Accordingly, it is ORDERED, ADJUDGED, and DECREED

as follows:

       (1) The      Unopposed      Motion            for   Final       Judgment     and

Permanent Injunction (Doc. No. 11) is granted.

       (2) Defendants          Green    Earth          Media    Group,        LLC   and

Joan Casanova, and any other person or entity acting in


                                            4
      Case 2:20-cv-00549-MHT-SRW Document 12 Filed 10/08/20 Page 5 of 6




concert and/or participation with them, are PERMANENTLY

ENJOINED from directly or indirectly using, disclosing,

disseminating, releasing, or in any way making public

information,       documents,          and/or      knowledge    received     by

the     Defendants        from    or    regarding        Plaintiff        Bonnie

Plants, Inc. or its business operations, employees, or

products      during      the    course      of    the   parties'    business

relationship.

       (3) The Court retains jurisdiction over Defendants

Green Earth Media Group, LLC and Joan Casanova and over

this     action      to    enforce          this    Final      Judgment      and

Permanent Injunction.

       (4) This Final Judgment and Permanent Injunction

disposes of all claims against all parties.

       (5) Each party shall bear her or its own costs and

attorneys' fees.

       The Clerk of the Court is DIRECTED to enter this

document      on    the    civil       docket      as    a   final   judgment

pursuant      to   Rule     58   of     the   Federal        Rules   of    Civil

Procedure.


                                        5
Case 2:20-cv-00549-MHT-SRW Document 12 Filed 10/08/20 Page 6 of 6




 This case is closed.

 DONE, this the 8th day of October, 2020.

                           /s/ Myron H. Thompson
                        UNITED STATES DISTRICT JUDGE




                               6
